 UNITED STEELWORKERS AND LOCAL 586United Steelworkers of America,AFL-CIO and itsLocalUnionNo. 586,United Steelworkers ofAmerica, AFL-CIOandInspirationConsolidatedCopperCo.,andFrankD.Burgess.Case28-CB-431January 22, 1969DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn July 2, 1968, Trial Examiner Howard Myersissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theCharging Party filed exceptions to the TrialExaminer'sDecision and the Respondents filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.'1.The Trial Examiner found, and we agree, thattheRespondents violated Section 8(b)(1)(A) of theAct by refusing to grant Frank D. Burgess a pass towork during the strike; threatening him withviolence in order to prevent him from working; andmaintaining picket lines and intimidating Burgess byblocking his ingress to Employer's premises.Contrary to the Respondents' contention, Burgesswas not required to continue his efforts to cross thepicket line until the consequences became quiteobvious and therefore, discretion would be the betterpart of valor. The risking of life and limb is not acondition precedent to finding a violation in suchcircumstances.Clearly, the presence of the pickets and theirstatements to Burgess, in the circumstances hereinincluding theRespondent's disenchantment withBurgess and their refusal to grant him a pass,support the Trial Examiner's finding thatBurgess'The Respondent has excepted to certain credibility findings made by theTrial Examiner.It is the Board's established policy not to overrule a TrialExaminer'sresolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectWe find no such basis for disturbing the Trial Examiner'scredibility findings in this caseStandard DryWall Products Inc.,91NLRB 544,enfd 188 F 2d362 (C.A. 3)189was unlawfully intimidated in his attempts to crossthe picket line to get to work.2.The Trial Examiner also found, and we agree,that the Respondents violated Section 8(b)(2) byattempting to cause the Employer to discharge,layoff, and otherwise discriminate against Frank D.Burgess in violation of Section 8(aX3) of the Act.However, we arrive at this conclusion solely for thereasons stated herein.The complaint alleged that the Respondentsdiscriminatorily refused to issue a pass to Frank D.Burgess permitting him to cross the Respondents'picket line for the purpose of attending work at theEmployer's Kiser-Pringle Pump Station, a facilitythat continued to operate during the strike as aresult of a mutual agreement between Respondentsand the Employer; that commencing on or aboutAugust 9, 1967, persons or individuals patrolling theEmployer's premises at Inspiration,Arizona, inbehalf of Respondents, refused to permit Burgess topass through their picket lines without a writtenpass from the Respondents authorizing such ingressto and egress from the Employer's premises; andthatRespondents'conductwas an attempt todiscriminate against Burgess because he was not amember of Respondents' labor organizations.As more fully set forth by the Trial Examiner,Burgess had been a member of Miami Local No.586,Respondents' predecessor, but had withdrawnhis membership in 1964 or 1965. On May 30, 1967,Burgessexecutedanauthorizationentitled"Assignment"thatwastantamounttoanapplication for membership in the Union. At thenext meeting of the Union's executive board in earlyJune 1967, Burgess' application for membership wastabledbecause, in the view of president RobertBarcon, the executive board did not want Burgess toknow that it was eager to have him in as a member.All attempts to move Burgess' admission to theUnion at subsequent general membership meetingsfailed to carry. Thereafter, Burgess withdrew hisapplication for membership.When the nationwide strike against the copperindustry was called on July 15, the Employer andthe Respondents agreed to operate certain facilities,including theKiser-Pringlepump stations.TheEmployer also agreed to furnish a work schedule tothe Respondents containing the names of individualswho would be permitted to work during the strike,includingpump station personnel. Burgess wasscheduled to work from 4 p.m. to midnight on July15, at the Kiser station.BarconcalledMacDonald, theEmployer'sdirector of industrial relations, on July 15 or 16, andrequested that Burgess be taken off the job becausehewas not a member of the Union. WhenMacDonald refused to remove Burgess because hewas part of the scheduled work crew, Barcon statedhe was not satisfied with the answer and that hewould discuss the matter with International staffrepresentativeSchnaittacher.Schnaittacher called174 NLRB No. 34 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDMacDonald a day or two later and informed himthat Burgess should come off the schedule becausehe did not belong to the Union. After MacDonaldreiterated theEmployer's position, Schnaittacherstated that the Union could not be responsible foranything that may happen to Burgess. Schnaittacheralso stated that the Union objected to Burgess'conduct in avoiding the picket line at the mainentrance of the pump station on July 16, by using aprivate road and walking to the pump station.On the first and second day of the strike BurgesscalledMacDonald and said he was unable to get inbecause of the large picket line at the pump station.Burgess called again on the third day and askedpermission to take his 3 weeks vacation because, inhis view, he was not permitted to work and perhapsthe strike would be over when he returned. AlthoughBurgess was scheduled to return on August 9, he didnot return to work until October 4. Burgess calledMacDonald on the 11th of August and said he wasunable to get into the plant because of picket lines,and he asked that his name be taken off theschedule because he did not want the Employer.tocontinue to double the shifts of certain employees asitwas not fair to the Employer. MacDonaldcredibly testified that there were no pickets at thepump station during the period of Burgess' vacation,but that the pickets appeared for 3 days followingthedate of his scheduled return from vacation.Significantly,MacDonald observed no more picketsat the Kiser pump station following Burgess' requestto be removed from the work schedule.Burgess testified that he called the Union hall onAugust 9, the day he was scheduled to return towork, and asked Barcon for a work pass becauseeveryone else had one, but Barcon replied that hehad nothing to do with the case. Thereafter, Burgessspoke to Schnaittacher and he stated that hecouldn't give Burgess a pass. Schnaittacher alsoinformed Burgess that he would not be responsiblefor him if he went through the picket line.On August 9,Burgessdrove to the plantapproximately an hour before he was scheduled towork, but drove away after parking and looking atthe approximately 10 pickets at the main entrance.The next evening, August 10,Burgess,his son, anda neighbor drove to the pump station entrance butwere unable to go through the cattle guard, andentrance8feetwide,where five pickets werestationed.Burgess parked the vehicle and walkedover to ask the pickets if he could go through. Apicket informed him that he would have to have apass, and that individuals without a pass would notgetthrough.FollowingBurgess'returnhomebecause he couldn't get through the picket line, hecalled the Employer and asked to be taken off thework schedule.The record indicates that there was no picket lineat the Pringle pump station, although one wasestablishedattheKiser stationwhereBurgessworked, that the picketing was discontinued whileBurgess was on vacation and started up again uponhis return, and that Schnaittacher, in a conversationwithMacDonald, stated that the Union was havinga peaceful strike and that Burgess was creatingproblems.In agreeing with the Trial Examiner's finding, weemphasize that Barcon, in a telephone conversationwithMacDonald, requested that Burgess be takenoff the job because he was not a member of theUnion; that Schnaittacher alsomade a similarrequest toMacDonald a day or two later; thatSchnaittacher refused to give Burgess a pass andinformed him that he would not be responsible forhim if he went through the picket line; and thatBurgess was unsuccessful in his attempt to cross thepicket line and was informed by a picket thatindividuals without a pass would not get through.In view of the foregoing, it is clear that at a timewhen all of the other scheduled employees at theKiser facility were granted passes during the strike,that Burgess was denied such a pass because he wasnot a member of the Union. We are convinced thatBarcon and Schnaittacher's requests to MacDonaldto have Burgess removed from the work schedulebecause of his lack of Union membership, wastantamount to a request to discriminate.We find,accordingly,thatBarconandSchnaittacherattempted to cause MacDonald to discriminate withregard to the terms and conditions of Burgess'employment.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andherebyordersthattheRespondents,UnitedSteelworkers of America, AFL-CIO, and its LocalUnion No. 586, .United Steelworkers of America,AFL-CIO, their officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: This proceeding,with the General Counsel of the National Labor RelationsBoard (herein, respectively, called the General Counsel'and the Board), United Steelworkers of America,AFL-CIO (herein called the International), and its LocalUnionNo.586(hereincalledLocal586)2beingrepresented by counsel, came on to be heard before theduly designated Trial Examiner, at Globe, Arizona, onApril 9, 1968, upon a complaint, dated November 28,1967, and issued that day by the General Counsel, for andon behalf of the Board, through the Regional Director ofRegion 28 (Albuquerque, New Mexico), and Respondents'answer duly filed on December 18, 1967.This term specifically includes counsel for the General Counselappearing at the hearing.'Conjointly the International and Local 586 are referred to herein asRespondents or as the Union. UNITED STEELWORKERS AND LOCAL 586The complaint, as amended at the hearing, based upona charge duly filed on August 31, 1967, by Frank D.Burgess, alleged that Respondents, and each of them,violatedSection 8(b)(1)(A) and 8(b)(2) of the NationalLabor Relations Act, as amended from time to time,herein called the Act 'Upon the entire record in the case" and from hisobservation of the witnesses, the Trial Examiner makesthe following:FINDINGS OF FACT1.THE EMPLOYER'S BUSINESS OPERATIONSInspirationConsolidatedCopper Company is, andduring all times material has been, a Maine corporation,with authority to dobusinessin the State of Arizona.At all times material, the Employer has maintained itsprincipalofficesand place of business at Inspiration,Arizona, where it has been engaged in, and is engaging in,themining and milling of copper ore.' During the12-month period immediately preceding the issuance ofthecomplaintherein,theEmployer'sout-of-Statepurchases of equipment, supplies, and related goods andmaterials exceeded $50,000 in value. During the aforesaidperiod, the Employer's out-of-State shipments of minedand milled copper exceeded $50,000 in value.Upon the basis of the foregoing facts, the TrialExaminer finds, in line with established Board authority,that the Employer is, and at all times material has been,engaged in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act, and that itsbusiness operations meet the standards fixed by the Boardfor the assertion of jurisdiction.II.THE LABOR ORGANIZATIONSINVOLVEDTheInternationalandLocal586arelabororganizationsadmitting to membership employees of theEmployer.III.THE UNFAIR LABOR PRACTICESA. PrefatoryStatementFor many years the Employer and the InternationalUnion ofMine,Mill and Smelter Workers for itself and3Specifically,with respect to the unfairlabor practices,the complaint, asamended at the hearing,alleged, in substance,thatduring an economicstrike against InspirationConsolidated Copper Company (hereincalled theEmployer),Respondentsviolatedthe above referred to sectionsof the Actby (1) discriminatorilyrefusing to issue a written passfor the purposes ofattendingwork to FrankD. Burgess, the ChargingParty, because he wasnot a memberof the Union, (2) not permitting Burgess to cross the union'spicket line without such a pass,and (3)causing or attemting to cause theEmployer tounlawfully discriminate againstBurgess inemploymentbecause Burgess was not a member ofthe Union-4Including the briefs filed by theGeneral Counsel and by Respondents'counselon June 3, 1968, which briefs have been carefullyconsidered.Under date of May 13, 1968, the General Counsel filed with the TrialExaminer a motion, togetherwith proof of service of copies thereof upontheotherparties,tocorrectcertaininaccuraciesappearing in thestenographic transcript of the hearing.The motion is herebygranted andthe motion papers are recieved in evidenceas TX Exh 1.'The employeesof the Inspiration,Arizona, facilities are the only bneshere involved191on behalf of Miami Miners Union, Local 586, have hadcollective-bargaining agreements covering the employeesin the units designated in the various Board's Decisionsand Certifications of Representatives issued, as of October19, 1942, January 9, 1943, April 4, 1957, and June 12,1961.The latest collective-bargaining agreement between theEmployer and the above-mentioned labor organizationscovered the period from October 15, 1964 until June 30,1967.6On July 1, International Union of Mine, Mill andSmelterWorkers merged into United Steelworkers ofAmerica, AFL-CIO, and simultaneously Miami MinersUnion Local No. 586 merged into Local 586 of theUnited Steelworkers'On July 15, Respondents and six other labororganizations called a nationwide strike against the copperindustry, at which time picket lines were established at themines and plants of the employers involved, includingthose of the Employer.'When the strike referred to immediately above becameinevitable,Respondentsandcertainotherlabororganizations involved in the strike agreed orally with theEmployer that they would maintainmen at theunderground operations of the Employer's Christmas,Arizona,mining and milling facilities. Respondents andthe other labor organizations striking the Employer alsoagreedorallytomaintainmen at the Employer'sInspiration,Arizona,Kiser-Pringle pump station (hereincalled pump station) in order to provide for continuedfunctioningof the Inspirationminingandmillingoperations.' In turn, the Employer agreed orally to supplythe unions involved with the work schedules of the men tobe used during the strike in the aforesaid operations.'°Pursuant to the aforesaid oral agreements the EmployerfurnishedRespondents and to the other striking labororganizations involved with schedules of those who weretowork during the strike. All changes in the scheduleswere also submitted to the labor organizations involved,including the schedules of those employed at the pumpstationWhen the strike began on July 15, the seven strikinglabor organizations established a joint picket line at themain entrance of the Employer's Inspiration, Arizona,premises,which entrance is located on J.S. Highway60-70.B. The Pertinent FactsFrank D. Burgess, the Charging Party, has been in theEmployer's employ since 1948. For the past 16 years hehad been working at the pump station.In 1961 or in 1962, Burgess became a member ofMiami Local No. 586 and for a time was one of its shop'All dates hereinaftermentionedrefer to 1967,unless otherwise noted''The recordissilentas to whetherRespondentsformally adopted,succeeded to, or werebound by theaforementioned1964-67 agreement onand after June 30 However, the recorddoes disclose thatthe EmployerbargainedwithRespondentsas the collective-bargainingrepresentative ofthe employeescovered bysaid agreementuntil the commencement of thestrike on July 15'The strike ended on March 26, 1968'Saidpump station provides electricalpower and water to theInspiration facilities, including thefire safeguardequipment, the domesticwater requirementsof the surroundingarea,and thehomes of theemployees"Similar arrangements for the operationof these facilitieshad beenmade during past work stoppages. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDstewards. In 1964 or 1965 he withdrewhismembershipfrom said organization."Under date of May 30, 1967,Burgess executed anauthorizationdirected to the Employer bearing thelegend:Authorization for Checkoff of Union MembershipDues, Initiation Fees, and Uniform AssessmentsThe first paragraph of the authorization reads:IherebyassigntoLocalUnionNo.586,InternationalUnion of Mine,MillandSmelterWorkers,Miami, Arizona, and authorize and directyou to deduct from my wages such amounts as theFinancial Secretary of said Union may certify to you inwriting from time to time as due and owing by me forregularmonthly membership dues, initiation fees anduniform assessments, and to remit the amounts sodeducted to the Financial Secretary of the Union...."The aforesaid authorization,which, incidentally, isheaded "Assignment," and bears thesignatureof LadisloGarcia, a then union steward, as witness, was submitted totheUnion's executive board for its approval in theforepart of June by either Garcia or by some other unionmember.':At the first executive board meeting after the Burgessauthorization had been submitted for approval, whichmeetingwas chaired by the local's president, RobertBarcon, the board decided to table Burgess' request forreadmission intoMiami Local No 586, "because," toquoteBarcon's testimony, "[we] didn't want Frank[Burgess] toknow we were anxious to have him in as amember.. .""At the meeting of the local's general membership'which immeidately followed the conclusion of the meetingof the executive board, referred to immediately above, themembership was informed that the executive board hadtaken no affirmative action with respect toBurgess'application for readmission to the Union, but had decidedto table consideration of the matter. The membership thenvoted to table Burgess' application."The recordestablishes,and the undersigned finds, thatRespondentsand/ortheirpredecessorshavebeenthecollective-bargainingrepresentativesfor the Employer'semployeeshere involvedsince aboutOctober 19, 1942."The State of Arizonahas a statute commonly referred to as a "RighttoWork Law" In thoseStates having such a statute,a union memberexecutes a "wage assignment"authorizationinstead of the customary"check off"authorizationif said personwants hisemployer to check offhis union membership duesApparently,the submission of a "wage assignment"authorizationexecuted by a unit employee to the executive board of theInternationalMine, Mill andSmelterWorkers,Miami Local No. 586,was tantamountto applying for membershiptherein"The recorddiscloses that the samemembers of the executive boardwere piqued at Burgess'withdrawal from Miami Local586 in1964 or in1965Barcon stated in his undated written statement given to a Boardagent, "Burgessvoluntarily withdrew from the Unionduring an escapeperiodHe got madabout an attemptto change the rules concerning theworking scheduleof a particular crew.""The procedure followed by Miami Local No 586 with respect to anapplicationformembershipthereinwasThe executive board wouldconsiderthe application at its first meeting following the submission of theappliation,then the boardwould announceto the membership at thegeneral membership meeting which immediatelyfollowed theconclusion ofthe executiveboard's meeting,what the board's recommendationwas withrespecttotheapplicant'srequestformembership,and then themembershipwould,at said meeting or at some subsequent meeting, passupon the applicationAt the next regular membership meeting, which tookplace about a week later, a member moved, and themotion was seconded by another member, that Burgess beadmitted to the local. During the course of the discussionwhich then ensued, "Some officers or members,"according to the aforementioned Barcon's prehearingundated written statement, "said we should make him[Burgess] sweat a little more, so the member withdrew hismotion [to admit Burgess into Miami Local No. 586] andthe second was [also] withdrawn."After the close of the above referred to meeting Garcia,thepersonwhohadsubmittedBurgess'"wagesassignment," or some other member, told Barcon thatBurgess desired to withdraw his authorization Thereuponsaid authorization was torn up.A day or two before the strike commenced, theEmployer furnished the striking unions the work schedulesof those who were to do maintenance work during thestrike, including the work schedules of the pump stationpersonnel. These lists disclosed that Burgess was to workfrom 4 p.m. to midnight on July 15.On the day the strike commenced or the following day,Barcon, who was then president of Steelworkers Local586, telephonedDuncanMacDonald, the Employer'sdirector of industrial relations, and asked that Burgess betaken off the job because he was not a Union member.MacDonald refused Barcon's request on the ground thatBurgess was a part of the regular pump station work crewand his name was on the work schedule previouslysubmitted to the striking labor organizations. Barcon,afterindicatinghisdissatisfactionwithMacDonald'sdecision, stated that he would take the matter up withSylvanSchnaittacher,aUnitedSteelworkersstaffrepresentative,and thatMacDonald would hear fromSchnaittacher.When Burgess passed through the main entrance,located on U.S. Highway 60-70, at about 2:30 p.m. onJuly 15, en route to his job at the pump station,15 therewere no Union pickets stationed there. However, at about6 o'clock that evening, Burgess had an occasion to drive acompany truck near the aforementioned entrance, atwhich time he saw about four men sitting in the drivewayof said entrance near a sign bearing the legend, "586Local."16When Burgess returned about 10 minutes later,themen and signs were still there. In fact, pickets werestillat the said entrance when Burgess passed through atthe conclusion of his shift that night.The next day, July 16, Burgess was scheduled to againwork the 2:30-10 30 p.m. shift. Instead of proceeding tothe pump station through the main entrance, as wasBurgess' custom, he had his son drive him to a privateroad, referred to in the record as the country club road '17and then walked to his appointed work area. At the endof his shift that night, Burgess left the plant via saidprivate road. Neither going to nor upon leaving work didBurgess see any Union pickets. In fact, Burgess' purposein using this unusual route to go to and to leave work wasto avoid the possibility of encountering any Union pickets.On July 16 or 17, Schnaittacher telephonedMacDonald. The latter testified that this conversation wassimilar in nature to his July 15 or 16 conversation withBarcon in that Schnaittacher requested Burgess' name beremoved from the work schedule because Burgess was not"At that time Burgess was on the 2.30-10 30 p.m shift."The fact thatthese men were Respondents'pickets is not disputed"Thisprivate road,which branchesoff U.S Highway 60-70, is adjacentto the famousApache Trail UNITED STEELWORKERS AND LOCAL 586193a Union member and his reply that the Company did notintend to comply with said request and that Schnaittacherthen remarked, "The Union could not be responsible foranything that may happen to Burgess ... [and] the Unionhad objected to [Burgess] going across the field" going toand upon leaving work."On July 17 or 18, Burgess telephoned, MacDonaldstating that he was afraid to cross the Union's picket lineand therefore thought it advisable for him to immediatelytake the 3 weeks' vacation due him because "anythingcould happen [to him] on getting through the picket line"and, moreover, the strike might be over before he returnedfrom his vacation. MacDonald agreed that it was a goodidea for Burgess to go on vacation then.During the period of Burgess' vacation," which lastedfrom July 19 through August 6,20 Respondents had nopickets at the entrance customarily used by the pumpstation employees."AccordingtoBurgess'schedulehisfirstworkassignment upon his return from vacation was to be theAugust 9 graveyard shift (midnight to 8 a.m.).Shortlybefore reporting for work onWednesday,August 9, Burgess called the Union hall and asked tospeak to Barcon.22Regarding the above referred to telephone conversation,Burgess testified that he asked Barcon for a pass to gothrough the picketlines inorder to go to work; thatBarcon replied, "he had nothing to do with [Burgess']case, it [had been] turned over to the International, to Mr.Schnaittacher";thathethenasked to speak toSchnaittacher, thatwhen Schnaittacher came to thetelephone he inquired "about the business of my [Union]application"; that when Schnaittacher replied he knewnothing about it, he asked for a pass to go through thepicketlines inorder to go to work; that Schnaittachersaid he could not give him one; that when he said "I'mgoing to the Labor Board," Schnaittacher said, "once it'sin the Labor Board that will be the end of it"; and theconversationendedwhen Schnaittacher remarked, toquote Burgess, "He would not be responsible for me if Iwent through the picket line."Schnaittacher testified on direct examination by theGeneral Counsel, that during the aforementioned August 9telephone conversation with Burgess, after telling Burgessthat he would not get a pass because passes were onlygiven to Union members so that the pickets would knowthat those members showing passes were working behindthepicket lines with the Union's permission he toldBurgess, "I could not guarantee what might happen tohim off the job and, specifically, I said to him, as nearlyas I can recall, something to the effect that if he acted ashe used to and mouth off at the bar, I couldn't beresponsible for somebody taking a poke at him, but wewere not going to interfere with him going to work"; thathe also told Burgess that Burgess "was free to go to workwhen he was scheduled, and if he went he would have to"Referring to Burgess using the country club road onJuly 16."Incidently,Burgess did not leave town during this vacation period"Burgess was not scheduledto work on July 17 or on July 18. In fact,Burgess'work schedulesshow that he would have workedhad he not goneon vacationon July19, from said date throughJuly 23, from July 26through July 30; from August 2 through August 6, withthe interveningdates as regularscheduleddaysoff."The fact thata picket line was placed at the entrance usedby the pumpstation employeesonlywhenBurgesswas scheduledtowork is notdisputed by Respondents."Miami Local No 586 heldtheir regularexecutiveboard and weeklymembershipmeetings on Wednesday evenings.go through the picket line but no one at the picket linewould molest him"; thathe also said"it was thepositionin [of] the Union that we prefer him not to go to work,that we preferred that only members should work with ourpasses, but this matter was not under our control becausethe company had scheduled him and that we were not ableto change the position of the company and that if he wenthe would not be interfered with"; and that whenBurgessstated that he had tried to become amemberof the Unionand the Union refused him membership, he replied, "Isaid that was not my concern, I didn't know anythingabout it, that it had no bearing on the matter at hand."During the course of his examination by counsel forBurgess,the Charging Party herein, Schnaittacher testifiedas follows:Q. (By Mr. Petica) Mr. Schnaittacher, referring yourrecollection to the telephone conversation that you hadwithMr. Burgess, did you adviseMr. Burgessthat, "Ifhe insisted on going to work as scheduled, there wouldbe no violence, although he knew the members did notlike him to go and he should understand we would notmake him any guarantee of what might occur if he didgo to work." Did you tell that to Mr. Burgess or wordsto that effect?A. Something along that lineQ.And you also advised him that, "The Unionwould not engage in any violence toward him, but wewere not responsible for other people'A. I think that is essentially what I told him, but itwas coupled, of course, with remarks to the facts of hisbehaviorin general, in the town, if it led himto gettingin fights and so on, this would be his problem, in fact, Iadvised him to kind of behave himself and not go outlooking for trouble.Upon the entire record in the case, coupled with thefact that Barcon and Schnaittacher each gave the TrialExaminer the distinct impression that he was studiouslyattempting to conform his testimony to what heconsidered to be to the best interest of Respondents,while,on the other hand, Burgess impressed theundersignedas being asincere and forthright witness, theTrialExaminer finds that Burgess' versions of whattranspiredduringhisaforementionedtelephoneconversationswithBarcon andSchnaittacher to besubstantiallyinaccordwiththefacts.Moreover,MacDonald, not only was a credible witness but, inadditionhas no personal interest, nor stake, in theoutcome of the proceeding, substantiated, in the main,Burgess'testimony whenever his testimony bore directlyonmatterspertainingtoBurgess'controversywithRespondents thereby giving credence to Burgess' entiretestimony.William Manues, Jr., testified under direct examinationby the General Counsel, and the Trial Examiner finds,that he has been working for the Employer for about 12years; that at the time of the hearing he was a Unionmember working at the Employer's Christmas, Arizona,facilities; 23 that he attended the Union's August 9 generalmembershipmeeting;21that during the course of saidmeeting, Barcon,who chaired the meeting and which wasattended by Schnaittacher, various union officers, andvarious executive board members, announced, to quote"These facilities are located about 30 or 35 miles from the Employer'sInspiration operations"While Manues did not specifically place this meeting as having beenheld on August 9, the record clearly indicates,and the Trial Examinerfinds, that he was referring to the meeting held on said date 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDManues, "They had a special picket out they wantedpulled, they wanted volunteers"; that Barcon also stated inhis announcement that this special picket duty was forthat night only; that he and about 9 other membersvolunteered to do the requested special picket duty;25 andthat at the conclusion of the aforementioned membershipmeeting the appropriately ten volunteers went into aprivate office withBarcon, someother union officers, andSchnaittacher.According to Manues' credited testimony 16the following transpired at the aforesaid private officemeeting.Q. To the best of your recollection, tell us what wassaid at that time when the group of volunteers went into speak with the Union representatives?A.Well, I heard someone was breaking the picketline andthey told- asked if we would go but theydidn't want no violence.Q First tell me who spoke, we have to identify thespeaker who said that. You mean Mr. Barcon?A I'm not sure.Q. Could you begin again and tell us what, to thebest of your recollection, what he said?A. He heard he was going to have some picket linebreakers and they wanted someone to stand watch therebut they didn't want no violence whatsoever.Q. Did they say who the picket line breaker wouldbe?A. I never heard them say who it was.Q.Was any reference made to passes during thatdiscussion or conversation?A. If they had passes, let them through.Q. If they didn't have passes?A. Try to stop them but with no violence.Regarding the events which transpired after the August 9generalmembershipmeetingthecreditedevidenceestablishes that beginning at about 9:30 or 10 o'clock thatnight,Union pickets were stationed at all entrancesleading to the pump station, including at the entranceleading to the aforementioned private country club road;thatManues and three or four other Union memberspicketed the entrance leading to said private road forabout 3 hours; that Schnaittacher also picketed at theentrance to said private road from about 9 or 10 p.m.until,ashe testified, "sometime not too long beforemidnight"; and that while the private road entrance wasbeing picketed, the following occurred, to further quoteSchnaittacher, "Someone said, `There goesBurgess,' andpointed to a pickup truck driving past."Burgess, as noted above, was scheduled to work on theAugust 9-10 graveyard, -midnight-8 o'clock shift. At about11p.m.,Burgess drove toward the pump station mainentrance preparatory to going to work. As he approachedsaid entrance, Burgess saw about 10 or 11 pickets thereand about five or six automobiles in the vicinity thereof.Thereupon, Burgess turned his car around, parked acrossthehighway from the aforesaid entrance for 3 or 4minutes, and then "drove on."The next night, August 10,Burgess' son,Terry, droveBurgess andaMr. Negarri, a coworker of Burgess as wellas a neighbor, to the main entrance leading to the pumpstation.As young Burgess drove to the said entrance,"The record does not disclose whether this announcement was made byBarconbeforeorafterheandSchnaittacherhad their telephoneconversations that night with Burgess"Manues,although called by the General Counsel, appeared to the TrialExaminer to be a very reluctant witnessBurgess sawlive pickets and a picket sign reading, "Local586 on strike." Because the pickets were standing in theentrance driveway it was physically impossible for youngBurgess to drive the car into the plant. Under thecircumstances, in order to report for work it wasnecessary for Burgess to get out of the car near theaforesaid entrance.As Burgess approached the entrance,he said to the pickets, to quote from his creditedtestimony, "I'd like to get through to go to work." Whenone of the pickets replied, "You have to have a pass,"Burgess replied that he had none.Burgess thenleft theplant entrance and went home after said picket remarked,"Nobody has a pass is not getting through." 27On August 11, Burgess telephoned MacDonald and saidhe was unable to go to work because of the picket lineand asked that his name be removed from the workschedule because he thought it was unfair to the companyto have to continue to "double over" people .21On August 31, Burgess filed a charge with the Boardwhich is the basis of the complaint of the instantproceeding.On or about October 17, the parties herein entered intoa temporary settlement agreement and Burgess returnedto his normal work schedule at that time. Subsequently,for reasons apparently not here pertinent, Respondentswithdrew from saidagreement.C. Concluding FindingsThe Trial Examiner is convinced, and finds, upon theentire record in the case, as epitomized above, thatRespondents,andeachof them, violated Section8(b)(1)(A) and (2) of the Act.It is true, as MacDonald testified, that a pass was notnecessary before a man was permitted to work and it isequally true that on July 15 and on July 16, Burgess didwork without first securing a union pass. The fact,however, remains that on July 15, there were no pickets atthemain entrance whichBurgess andthe other pumpstation personnel normally used to go to and from workand that on July 16, Burgess proceeded to his work areavia the private country club road in order not to encounterthe pickets stationed that day at the entrance normallyused by the pump station personnel going to and fromwork. It thus follows that Respondents' contention, asexpressed at the hearing and in their brief, that they had"every right" to put up a picket line "against" Burgess ortorefusehim a pass because the picket line wasestablished only "whenBurgess wasscheduled to work notbecause Burgess had no pass but because he was not amember of the Union" is not only belied by creditedevidence but is without merit or substance 29='Burgess' testimonyregarding this August10 incident is uncontradicted:"`Double over"means theemployee on a preceding shift works twoconsecutive shifts"It is significantto note at this juncture the credible andundemedtestimony of Manuel'nephew,William Hughes,who testified that he hasbeen a pump station employee at the Inspirationfacilities for over 11 yearsand has been a member of Respondentsand/or theirpredecessors forabout 4 or 5 years, that about 2 monthsago he tendered his resignation toRespondents,that during the conversation, which took place about thethird weekof August 1967, he had with two ofhis uncles,William Manues(a witness referredto in thisDecision)and JesseManues,whereinWilliamManues saidthat he andsome other pickets had been "picketingthe pumpstation" and had been "patrolling the ApacheTrail and alsothe field" ona certainWednesday night, and thepickets were not "going toletFrankBurgess goto work andif somehowhe did get to work he would probablybe pulled off." The only time WilliamManues didpicket duty was onWednesday,August 9, atwhich time he picketedat the private countryclub road which is adjacentto Apache Trail UNITED STEELWORKERS AND LOCAL 586Furthermore, the fact thatRespondents and theEmployer had agreed orally before the commencement ofthe strike that Respondents should man the pump station,did not, as the General Counsel pointed out in his brief,"clotheRespondents with immunity with regard to theirrefusaltoissueBurgessapassbecauseofhisnon-membership in Local 586 [footnote omitted], when itsobject was to preventBurgess fromgoing to work Thatthe real object of the Union's refusal to issueBurgess apass is revealed by the fact that the only significance thework pass had was to alert pickets at the Kiser PumpStation to keep Burgess and other employees withoutpasses from going to work [footnote omitted]."By such actions, the Trial Examiner finds thatRespondents restrained and coerced Burgess in theexercise of the rights guaranteed in the Act by refusing toissue him a passbecause he was not a Union member.This finding becomes inescapable when consideration isgiven to the fact that by refusing Burgess a work pass,Respondents, in effect, signaled the pickets stationed at allentrancesto the pump station not to allow Burgess to goto work.Italso should be borne in mind that Respondents'officials,at least someof them, were disturbed becauseBurgess resignedfrom Miami Local No. 586 in 1964 or1965 or because he would "mouth off" at the local barsabout the Union, and that thisunpleasantnesswas a realfactor in the Union's refusal to permit Burgess to regainhismembership inMiami Local No. 586 and thusBurgess'inability to get a pass during the strike preventedhim from working his scheduled hours.30W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with business operations oftheEmployer as described in section I, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondents had engaged incertainunfairlaborpracticesviolativeofSection8(b)(1)(A) and (2) of the Act, it will be recommended thatRespondents take certain affirmative action to effectuatethe policies of the Act.Counsel for the Charging Party requested on the recordthat the Trial Examiner award Burgess backpay and othermonetary compensation as a result of Respondents' illegalconduct.UnderestablishedBoardprecedent,alabororganization may be required to pay backpay only whereitcauses an employer to unlawfully discriminate againstan employee.Colonial Hardwood,84 NLRB 563. In theinstantcase,Respondentsattempted to cause theEmployer to discriminate against Burgess. However, theEmployer did not accede to this request by the Union anddid not in fact discriminate against Burgess, so there was"The legislative history of Section 8(b)(A)(1) and (2) demonstrates thatone of the major purposes of these sections was to eliminate the verypractices here engaged in by Respondents including the prevention of aperson from going to work because "the union does not like him."(Statement of Senator Taft, 93 Cong Rec. 3836, 4191.)195no "causation" within the meaning of the Act. The Uniondid, in fact, prevent Burgess from going to work bythreatsand picketing which were violative of Section8(b)(1)(A) of the Act. The Board has held that under suchcircumstances the employee involved is not entitled tobackpay.InternationalUnion of Operating Engineers,Local 513 (Long Construction Company),145 NLRB 554,555.In order to make effective the interdependent guaranteeof Section 7, to prevent a recurrence of unfair laborpracticesand thereby minimize industrial strife whichburdens and obstructs commerce and thus effectuate thepolicies of the Act, the Trial Examiner will recommendthatRespondents cease and desist from in any mannerinfringingupon the rights of the employees of theEmployer guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.InspirationConsolidatedCopper Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act-2.Respondents are labor organizations within themeaning of Section 2(5) of the Act3.By refusing to grant Frank D. Burgess a pass towork during Respondents' strike against the Employer; bythreatening Frank D. Burgess with violence in order topreventhimfromworking;byestablishingandmaintainingpicket lines solely for the purpose ofpreventing Frank D. Burgess from working and in orderto intimidate him, by blocking Frank D. Burgess' ingressto and egress from the Employer's premises; by refusingto permit him to cross the Respondents' picket lines; byengaging in all of such conduct because the said Frank D.Burgesswas not a member of Respondents' labororganization, and for other irrelevant, invidious and unfairreasons, Respondents restrained and coerced employees inthe exercise of rights guaranteed by Section 7 of the Act,and have engaged in, and are engaging in, unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.4.By attempting to cause the Employer to discharge,layoff,and otherwise discriminate against Frank D.Burgess in violation of Section 8(a)(3) of the Act,Respondents have engaged in, and are engaging in, unfairlabor practices within the meaning of Section 8(b)(2) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, the Trial Examiner recommends thatUnited Steelworkers of America,AFL-CIOand its LocalUnionNo. 586,UnitedSteelworkersofAmerica,AFL-CIO,theirrespectiveofficers,representatives,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to issue to Frank D. Burgess or to anyother person a work pass to which they are entitled tounder the Act.(b)In any manner causing or attempting to causeInspirationConsolidatedCopper Company,Inspiration,Arizona, to discriminate against its employees,includingFrank D.Burgess, in violation of Section 8(a) of the Act. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Restraining or coercing employees of InspirationConsolidated Copper Company, in the exercise of theirright to self-organization, to form, join, or assist labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted, activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any or all such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at their respective business offices and at anyother place where they customarily post notices to theirmembers,copiesoftheattachednoticemarked"Appendix."31 Copies of said notice, on forms provided bythe Director for Region 28, shall, after being duly signedby a duly authorized representative of each Respondent,bepostedimmediatelyupon receipt thereof,andmaintained by them for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswhereRespondents customarily post notices to their respectivemembers. Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Director for Region 28, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.32"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppeals enforcing an Order"shall be substituted for the words "a Decisionand Order""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify theRegional Director forRegion 28,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF UNITED STEELWORKERS OFAMERICA, AFL-CIO, AND ITS LOCAL UNION No. 586,UNITEDSTEELWORKERSOF AMERICA, AFL-CIOPursuantto the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause InspirationConsolidatedCopper Company, its officers, agents,successors,or assigns,to discriminate against any of itsemployees in violation of Section 8(a)(3) of the Act.WE WILL NOTrestrainor coerce employees ofInspiration Consolidated Company, its officers, agents,successors,or assigns,in the exercise of the rightsguaranteed in Section 7 of the Act, or in their right torefrain from all or any such concerted activities.UNITEDSTEELWORKERSOF AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL UNION No. 586,UNITED STEELWORKERSOF AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Resident Office, Room 207CamelbackBuilding,110WestCamelbackRoad,Phoenix, Arizona 85013, Telephone 261-3717.